Title: Comments on Public Faith and Credit, [30 July] 1782
From: Madison, James
To: 

Editorial Note
On 21 October 1780, by a vote of six states to three, Congress had adopted a plan for reorganizing the continental army. This reform would result in displacing or, in the language of the day, “deranging” many worthy officers. Therefore, in justice to them, Congress included among the resolutions embodying the reform a pledge that these supernumeraries, beginning on 1 January 1781, would be entitled to half pay for life (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XVIII, 894, 896–97, 960–61; Edmund C. Burnett, The Continental Congress, p. 641). Owing largely to the failure of states to honor their financial quotas, this promise remained unfulfilled.
On 17 July 1782 Pelatiah Webster and William Judd, then in Philadelphia, memorialized Congress on behalf of forty-five deranged continental army officers of Connecticut. After Secretary at War Benjamin Lincoln substantiated the facts stated in the petition, Congress referred the documents to a committee comprising Ezekiel Cornell, Joseph Montgomery, and Thomas McKean. On 30 July 1782 they recommended only that “it is not expedient at this time to grant the prayer of the memorialists.” During the ensuing debate Cornell and Montgomery added that the petitioners, recognizing the emptiness of the public treasury, would be satisfied to have “Certificates given for the sums due, payable, with interest, at a future day.” Thereupon, although Congress decided to postpone acting on the committee’s report, Theodorick Bland and Arthur Lee asked Congress to resolve that to make such “a partial arrangement” with the supernumerary officers “would be inexpedient.” Abraham Clark then arose to call into question the binding force of the pledge of 21 October 1780—especially since it involved finances—on the grounds that it had not been sanctioned by the minimum of nine state delegations, as required by the Articles of Confederation (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 404, 404 n., 418, 418 n., 423; NA: PCC, No. 19, VI, 491, 493, 495, 499, 503; Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. pp. 70–72). JM’s speech, in refutation of Clark’s argument, is summarized below.
 

[30 July 1782]

Mr Madison combated the objection of Mr Clark; the doctrine it intended to establish was dangerous and if admitted would sap the foundation of a credit, and might be attended by the most ruinous consequences; that the States were as much bound by acts of Congress, which passed by a majority of votes, before the ratification of the Confederation as they would be now by the number of votes required by the Confederation: that on this rested the treaties and alliances already made and the instructions given to our ministers abroad to enter into other treaties and alliances; on this rested the money borrowed and the debts contracted, at home and abroad, for the payment of which the public faith was solemnly plighted & for which the States must provide funds, that the fixing of the pay of the army rests solely with Congress & that the States are bound to provide for what is stipulated and granted to the officers and men, whether to be paid then, at certain periods & in certain sums during service only, or while in service and for years or lives after the termination of the war;
